       Case: 3:08-cr-00150-bbc Document #: 178 Filed: 04/24/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,
                                                                        ORDER
                             Plaintiff,
       v.                                                              08-cr-150-jdp

MARTIN RICHARDSON,

                             Defendant.


       Martin Richardson, through counsel, has filed a motion for compassionate release under

the FIRST STEP Act. Section 603(b) of the Act amends 18 U.S.C. § 3582(c)(1)(A) to permit

an inmate to move the sentencing court for compassionate release, provided that the inmate

has fully exhausted all administrative rights to appeal the failure of the Bureau of Prisons to

make a such motion, or if 30 days has lapsed from the receipt of such a request by the warden,

whichever is earlier.

       Defendant Richardson contends that due to the risk of Covid-19 infection, his medical

condition provides extraordinary or compelling reasons to grant release. The court recognizes

that all such requests are urgent and the concerned parties will work expeditiously to resolve

them. The court requires additional information to determine whether defendant Richardson

has exhausted his administrative remedies and if there are extraordinary or compelling reasons

to grant release.

       Accordingly, defendant Richardson is ordered to provide to the court and the U.S.

Probation Office the following information:

               1) Verification that inmate has exhausted all administrative rights
               to appeal or is in the process of such appeal. (The Bureau of
               Prisons’ website has contact information and an email address for
               the executive assistant at each facility.)
       Case: 3:08-cr-00150-bbc Document #: 178 Filed: 04/24/20 Page 2 of 2



                2) Medical records documenting the inmate’s medical condition
                and required level of care;

                3) A proposed release plan, including the address of the residence;
                family contact information; mode of transportation from prison
                to the proposed residence; and medical care needed, the provider
                of care in the community, and the source of funding, should the
                inmate be released. (The court will consider whether treatment in
                the community will match care in the Bureau of Prisons,
                considering that community medical facilities may be providing
                only emergency care during the Covid-19 pandemic.)

       Counsel for Richardson is responsible for providing this information to the court. The

U.S. Probation Office may assist counsel with obtaining information and documentation from

the Bureau of Prisons. And the court, if requested, will issue an order to the warden of the

inmate’s facility to facilitate process. But the ultimate responsibility for providing this

information belongs to the defendant who is petitioning for release.

       Upon receipt of the required information, the U.S. Probation Office is ordered to

complete a pre-release investigation and submit a letter of findings to the court, the parties,

and to the Bureau of Prisons.

       Once the Probation Office has submitted its findings, the government has five days to

respond to the motion for compassionate release. Defendant Richardson’s reply, if any, is due

the following day. The court will schedule a prompt hearing (by telephone or videoconference)

if necessary.

       Entered April 23, 2020.

                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             BARABARA B. CRABB
                                             District Judge




                                                2
